Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 7-13, in the reply filed on 3/11/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining the claims.  Applicants further argue that the groups of claims are not so unrelated as would require a burden beyond that of the normal burdens of examination.  This argument has been considered but not found persuasive.  MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02.  Since the Examiner has shown a different classification for Groups I, II, and III, a burden for examining all groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Applicant’s response dated 3/11/22 has been entered. Claims 1-6 were previously cancelled. Claims 14-20 are withdrawn due to a non-elected invention. This leaves claims 7-13 currently pending and active.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marjanovic et al. (US 2015/0166393).
Regarding claims 7-10, Marjanovic teaches a glass substrate (plate) (Marjanovic para 60) comprising a first main surface and a second main surface (Marjanovic fig 3B), an in-plane void region with a plurality of voids arranged on the first main surface (Marjanovic para 51, 61; fig 3A, 8), a plurality of void rows with at least one void arranged from the in-plane void region toward the second main surface (Marjanovic para 51, 61, 70; fig 3A, 3B-4), where the voids yield a cut surface via the in-plane voids (Marjanovic para 4-6), and where the cut edge is subjected to ion exchange chemical strengthening, which would provide for the claimed chemical strengthening treatment in the center of the cut surface (Marjanovic para 4-5, 132). Marjanovic further teaches that the main surfaces may also be subjected to alkali metal ion exchange, with a depth of layer (compression stress layer) of ion exchange such that the concentration of larger alkali metal ions is higher toward the surface(s) of the glass substrate (Marjanovic para 50, 125). This also follows the claimed ‘parabolic’ concentration profile of alkali metal ions being higher in concentration at the first and second main surfaces and lower in the core (Marianovic para 50, 125, fig 10). 
Regarding claim 11, Marianovic teaches a cut glass substrate (plate) as above for claim 7. Marianovic further teaches that the interval between adjacent voids falls within the range of 3-10 µm (Marianovic para 5, 92). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 12, Marianovic teaches a cut glass substrate (plate) as above for claim 7. Marianovic further teaches that the cut surface corresponds to separating a glass article from the base substrate (Marianovic para 24-25).
Regarding claim 13, Marianovic teaches a cut glass substrate (plate) as above for claim 12. Marianovic further teaches that the end face/cut surface may have a chamfered or beveled edge (Marianovic para 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        6/30/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781